Citation Nr: 0914023	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO. 06-35 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Fee Processing Center in 
Canandaigua, NY


THE ISSUE

Entitlement to reimbursement for expenses incurred for 
medical treatment received at a non-VA facility from October 
21, 2005 to October 26, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from March 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by a Department of Veterans 
Affairs (VA) Fee Processing Center in Canandaigua, New York.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Fee Processing Center in Canandaigua, NY. VA will notify the 
Veteran if further action is required.


REMAND

This is a claim brought for hospital reimbursement benefits 
under the provisions of Section 1725, Title 38, United States 
Code, which was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 
1553 (1999) (effective May 29, 2000). 

The Board has determined that this matter must be returned to 
the agency of original jurisdiction for compliance with VA's 
duty to notify the claimant in accordance with the Veterans 
Claims Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); for clarification of the 
reason or reasons for denial of the claim, and for the 
issuance of a Statement of the Case in accordance with law. 

To be entitled to the payment for emergency care under this 
Act, the evidence must meet all of the following criteria:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group 
of veterans, primarily those who receive emergency 
treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2008); see also 38 U.S.C.A § 1725.

The Veteran was provided a VCAA letter in August 2006. 
However, the Veteran was advised that in order to 
substantiate the claim, the evidence would need show that 
"VA facilities were not available to provide this 
treatment." He was not advised of the other provisions of 38 
C.F.R. § 17.1002, as above. 

The lack of information cannot be said to harmless error, as 
the reasons for the denial of the claim are unclear. In a 
December 2005 notice, the Veteran was notified that he was 
denied reimbursement because he had "other health 
coverage." However, in a December 2005 Office of Management 
and Budget (OMB) form 0938-0008, it was noted that the 
Veteran had no other health benefit plan. 

In a January 2006 letter to the Cardiology Clinic Group, it 
was found in contradiction to the December 2005 letter that 
the veteran had other health care coverage. 

However, in a "Veteran Millennium Health Care and Benefits 
Act Tracking cover Sheet for NSC Condition," it appears that 
the Veteran was noted to have no other verifiable insurance. 
However, an annotation at the bottom of the worksheet dated 
April 10, 2006 indicates that  the claim was reviewed with a 
named physician, and it was decided that the Veteran "was 
stable [at] Auburn Hospital on October 21 (sic) 2005 [and] 
transferred to Highland Hospital. Denied."

In contradiction to previously generated information on OMB 
forms, an OMB form date stamped as received in March 2006 
indicates that the veteran did not have another health 
benefit plan. 

In an August 2006 letter, the Veteran was advised that 
evidence which would substantiate the claim would be evidence 
tending to show that "VA facilities were not available to 
provide this treatment" - a factor not previously found by 
the agency of original jurisdiction as a reason for the 
denial of the claim. 

However, while the Statement of the Case issued to the 
Veteran in August 2006 reiterates the provisions of 38 C.F.R. 
§ 17.1002, it does not specify which factors were deemed to 
be the reasons for the denial. Under 38 C.F.R. § 19.29, a 
Statement of the Case must be complete enough to allow the 
claimant to present written and/or oral arguments before the 
Board.  It must contain a summary of the applicable laws and 
regulations, with appropriate citations, a discussion of how 
such laws and regulations affect the determination, and the 
determination and reasons for the determination of the agency 
of original jurisdiction with respect to which disagreement 
has been expressed.  
 
The claims file is also lacking critical documentation of the 
medical treatment for which the Veteran is seeking 
reimbursement. The Veteran alleges that he was transferred 
from Auburn Memorial Hospital to Highland Hospital because 
there were no beds available at a VA medical facility. VA 
denied the Veteran's claim, stating that the Veteran was 
medically stable when transferred from Auburn Hospital 
(presumably determining that the Veteran's situation was no 
longer emergent); however, there is no documentation from 
either Auburn Memorial Hospital or Highland Hospital showing 
the nature of the medical treatment received by the Veteran, 
the Veteran's medical condition at the time of transfer, or 
any documentation showing whether or not Auburn Memorial 
Hospital attempted to transfer the Veteran to a VA medical 
facility and could not do so because of lack of bed 
availability. As noted above, the record includes only a 
statement that the Veteran was stable at the time of transfer 
with no evidence of any medical documentation to support this 
finding of fact. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Notify the Veteran of what evidence 
would substantiate his claim for 
reimbursement under 38 C.F.R. § 17.1002; 
as to (1) the information and evidence 
not of record that is necessary to 
substantiate the claim; (2) the 
information and evidence that VA will 
seek to provide; (3) the information and 
evidence the claimant is expected to 
provide.

2.  Obtain all relevant documentation 
from Auburn Memorial Hospital and 
Highland Hospital (obtain appropriate 
signed release authorization forms from 
the Veteran, if necessary) regarding the 
Veteran's medical treatment from October 
21, 2005 to October 26, 2005, including 
all documents concerning the decision to 
transfer the Veteran to Highland Hospital 
and all documents showing the Veteran's 
medical condition at the time of 
transfer.




3. Provide a statement from a physician 
who has reviewed all of the relevant 
records in this matter, including the 
claims file; the medical evidence of 
record, and any other previous 
determinations, and which addresses the 
following: 

A. Were VA facilities feasibly 
available and would an attempt to 
use them beforehand have been 
reasonable in the Veteran's 
situation?  Specifically, there 
must be a determination of whether 
or not the nearest VA medical 
facility had bed availability on 
the date of transfer.

B. Was the medical situation of 
such nature that a prudent 
layperson reasonably would have 
expected that delay in seeking 
immediate medical attention would 
have been hazardous to life or 
health?

C. When does the record demonstrate 
that the Veteran became stabilized?  
Note that for purposes of this 
question, VA defines "stabilized" 
as "no material deterioration of 
the emergency medical condition is 
likely, within reasonable medical 
probability, to occur if the 
Veteran is discharged or 
transferred to a VA or other 
federal facility."

D. A copy of the physician's 
medical opinion must be included in 
the claims file



4. When the actions requested have been 
completed, and any other indicated 
development deemed appropriate under the 
law undertaken, the issue should be re 
adjudicated. If the claim continues to be 
denied, the Veteran must be issued a 
Supplemental Statement of the Case which 
addresses all reasons for the denial of 
the claim, with specific reference to the 
factors as are discussed in 38 C.F.R. § 
17.1002, above.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



